Name: Commission Regulation (EEC) No 2207/85 of 30 July 1985 amending Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing
 Date Published: nan

 No L 204/28 Official Journal of the European Communities 2. 8 . 85 COMMISSION REGULATION (EEC) No 2207/85 of 30 July 1985 amending Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in the fruit and vegetables sector ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 2 (3), thereof, Whereas Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 1855/85 (4), laid down quality standards for dessert apples and pears listed in the Annex to the said Regu ­ lation ; Whereas the quality standards for dessert apples and pears lay down homogenous sizing criteria valid for all varieties ; whereas, in view of the morphological characteristics of the variety Horneburger the applica ­ tion of the established criteria to the latter would prevent fruit of this variety from being classified in Quality Class I , whatever the quality characteristics might otherwise be ; whereas the rules on sizing should therefore be amended in respect of this variety ; Article 1 The quality standards for apples and pears laid down in the Annex to Regulation (EEC) No 1641 /71 are hereby amended as follows : In Title III 'Sizing', to the following footnotes (z) and (3) is added after Bramley's Seedling variety (Bramley, Triomphe de Kiel, the terms 'and the variety Horne ­ burger'). Article 2 This Regulation shall enter into force on the day follo ­ wing its pubication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 172, 31 . 7. 1971 , p. 1 . (4) OJ No L 174, 4. 7 . 1985, p. 28 .